Citation Nr: 0914488	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2. Entitlement to an initial compensable rating for impotence 
associated with prostate cancer. 

3. Entitlement to an initial compensable rating before 
November 26, 2008, and an initial rating higher than 10 
percent from November 26, 2008, for residuals of prostate 
cancer.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno Nevada.  


FINDINGS OF FACT

1. Diabetes mellitus is non-insulin dependent and does not 
require regulation of activities, that is, avoidance of 
strenuous occupational or recreational activities.

2. Impotence does not result in a penile deformity.

3. From the effective date of service connection until 
November 26, 2008, there is no evidence of local reoccurrence 
of prostate cancer or metastasis, and the residuals of 
prostate cancer did not result in voiding dysfunction, 
requiring the wearing of absorbent materials or daytime 
voiding with intervals between two or three hours or voiding 
twice at night or marked obstructive symptomatology; from 
November 26, 2008, there is no evidence of local reoccurrence 
of prostate cancer or metastasis, and the residuals of 
prostate cancer do not result in voiding dysfunction, 
requiring the wearing of absorbent materials or daytime 
voiding with intervals between one or two hours or voiding 
three or four times at night or marked obstructive 
symptomatology.  




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

2. The criteria for an initial compensable rating for 
impotence associated with prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4s.115a, 4.115b, Diagnostic Code 7522 (2008).

3. Before November 26, 2008, the criteria for an initial 
compensable rating for residuals of prostate cancer have not 
been met; and from November 26, 2008, the criteria for an 
initial rating higher than 10 percent for residuals of 
prostate cancer have not been met.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. § 4.115a and b, Diagnostic Codes 7527, 7528 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. 

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in August 2006, on the underlying claims of service 
connection for diabetes mellitus and for residuals of 
prostate cancer. 

On the claims for increase, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings. Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded VA examinations in January 2007 and 
in December 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Diabetes Mellitus

The Veteran served in Vietnam from September 1966 to March 
1967. 

In the rating decision in March 2007, the RO granted service 
connection for diabetes mellitus on a presumptive basis as a 
disease associated with exposure to certain herbicides in 
Vietnam, and assigned an initial rating of 20 percent under 
Diagnostic Code 7913. 

On VA examination in January 2007, it was noted that the 
Veteran retired in 2001 after 33 years with the same company.  
There was no history of episodes of hypoglycemia or 
ketoacidosis or hospitalization for diabetes.  The Veteran 
was on a diabetic diet and oral medication to control 
diabetes.  He saw his diabetic care provider about every 
three months.  The Veteran did not restrict his activities 
due to the diabetes.  There was no evidence of peripheral 
neuropathy.  The diagnosis was diabetes mellitus, type II, 
under very good control.

In April 2007, a private physician reported that the Veteran 
was not insulin dependent and diabetes mellitus was under 
good control with diet, medication, and exercise.

On VA examination in November 2008, it was noted that the 
Veteran retired on longevity.  There were no episodes of 
hypoglycemia or ketoacidosis or hospitalizations for 
diabetes.  He was not restricted in his ability to perform 
strenuous activities and there was no effect on daily 
activities.  The Veteran complained of hand numbness, but no 
neurological abnormality was found. 



Analysis

The Veteran has a separate rating for bilateral cataracts as 
a complication of diabetes mellitus.  And the rating for 
cataracts is not on appeal to the Board. 

Also, although the Veteran complained of hand numbness, no 
peripheral neuropathy in the form of either sensory 
disturbance or loss of motor function has been identified to 
warrant a separate compensable rating as incomplete paralysis 
under either Diagnostic Codes 8514 (radial nerve), 8515 
(median nerve), or 8516 (ulnar nerve) as a complication of 
diabetes mellitus. 

Diabetes mellitus is currently rated 20 percent under 
Diagnostic Code 7913.  The criteria for the next higher 
rating, 40 percent, are insulin dependent, a restricted diet, 
and regulation of activities.

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 
Vet. App. 360, 364 (2007).

Although the Veteran is on an oral medication, he is not on 
insulin and regulation of activities, that is, avoidance of 
strenuous occupational and recreational activities, has not 
been established by the medical evidence as no health-care 
provider has instructed the Veteran to avoid strenuous 
occupational and recreational activities.  

In the absence of evidence of insulin dependence and 
regulation of activities, the criteria for the next higher 
rating have not been met at any time during the appeal 
period.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Impotence 

Factual Background

Private medical records show that in June 2001 the Veteran 
was treated with external-beam radiation therapy and 
radioactive seed implantation for prostate cancer.  He also 
had erectile dysfunction.  In June 2003 and in August 2005, 
no penile deformity was found.  

On VA examination in February 2007, the examination revealed 
no penile deformity. 

In April 2007, a private physician reported that the Veteran 
had erectile dysfunction and impotence due to prostate 
cancer.  The physician stated that the Veteran had a penile 
deformity consistent with Peyronie's disease. 

On VA examination in December 2008, the examiner noted no 
history of trauma to the genitourinary system.  The 
examination revealed no penile deformity. 

Analysis

The impotence is currently rated noncompensable under 
Diagnostic Code 7522.  
The Veteran does receive special monthly compensation for 
loss of use of a creative organ, that is, loss of erectile 
power. 

Under Diagnostic Code 7522, the criteria for a compensable 
rating, 20 percent, are penile deformity with loss of 
erectile power.  

Clearly, the Veteran has loss of erectile power.  The 
remaining question is whether the Veteran has a penile 
deformity due to a service-connected disability.  The record 
shows that a private physician described a penile deformity 
consistent with Peyronie's disease, which is not a service-
connected disability.  There is no evidence of a penile 
deformity associated with either the service-connected 
prostate cancer or diabetes mellitus.

In the absence of evidence of penile deformity due to either 
service-connected prostate cancer or diabetes mellitus, the 
criterion for a 20 percent rating under Diagnostic Code 7522 
has not been met.

Residuals of Prostate Cancer

Private medical records show that in June 2001 the Veteran 
was treated with external-beam radiation therapy and 
radioactive seed implantation for prostate cancer.  In June 
2003, the Veteran had mild bladder outlet obstructive 
symptoms, which were managed with medication.  

In August 2005, the Veteran had no signs of recurrent 
prostate cancer.  It was noted that the Veteran had been 
treated with medication for bladder outlet obstruction, but 
he had a normal urine stream.  

On VA examination in January 2007, the examiner noted that 
the Veteran had no urinary frequency, incontinence, 
hesitancy, dysuria, or hematuria.  There was no history of 
urinary tract infection or renal problems.  The Veteran had 
not had catheterizations, dilatations, drainage procedures, 
or special diets.  

In April 2007, a private physician reported that the Veteran 
had obstructive symptomology consistent with incomplete 
emptying of the bladder.  The Veteran complained of decrease 
in force, a weak urine stream, hesitancy when urinating, and 
nocturia even with medication.

On VA examination in December 2008, the Veteran described 
urinary urgency, but no hesitancy or weak stream.  He 
complained of dribbling, but not dysuria, hematuria, 
straining, or urine retention.  He voided about every 3 hours 
or more during the day and twice during the night.  He denied 
urinary leakage or recurrent urinary tract infections. The 
physical examination was normal. 



Rating Principles-Residuals for Prostate Cancer

Residuals of prostate cancer without evidence of reoccurrence 
or metastasis is rated as either a voiding dysfunction or as 
a urinary tract infection or as renal dysfunction, whichever 
is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated on 
the basis of either urine leakage, frequency, or obstructed 
voiding.

As for urine leakage, the criteria for a compensable rating, 
20 percent, are the wearing of absorbent materials that must 
be changed less than two times per day. 

As for frequency, the criteria for a compensable rating, 10 
percent, are daytime voiding with intervals between two or 
three hours or voiding two times a night.  The criteria for a 
20 percent rating are daytime voiding with intervals between 
one and two hours, or voiding three to four times per night. 

As for obstructed voiding, the criteria for a compensable 
rating, 10 percent, are marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: post-void 
residuals greater than 150 cc; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilation every two to 
three months.  The criteria for a 30 percent rating are 
urinary retention requiring intermittent or continuous 
catheterization. 

As for urinary tract infection, the criteria for a 10 percent 
rating are long-term drug therapy, one to two 
hospitalizations a year and/or requiring intermittent 
intensive management.

As for renal dysfunction, the criteria for a compensable 
rating, 30 percent, are albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent 
disabling. 

Analysis

Before November 28, 2008

There is no evidence of reoccurrence or metastasis of 
prostate cancer.  Also, as neither urinary tract infections 
nor renal dysfunction is shown, voiding dysfunction is the 
predominant manifestation.

Private and VA records before November 28, 2008, do not show 
urinary leakage that required the wearing of absorbent 
materials that must be changed less than two times per day.  

As for frequency, daytime voiding with intervals between two 
or three hours or voiding two times a night was not shown.  

As for obstructed voiding, the Veteran complained of decrease 
in force, a weak urine stream, hesitancy when urinating, but 
none of the following was shown for a compensable rating, 
namely: post-void residuals greater than 150 cc; uroflowmetry 
with markedly diminished peak flow rate (less than 10 
cc/sec); recurrent urinary tract infections secondary to 
obstruction; or stricture disease requiring periodic dilation 
every two to three months for a compensable rating.  

From the effective date of service connection and before 
November 28, 2008, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
residuals of prostate cancer on the basis of voiding 
dysfunction, the predominant manifestation, and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

From November 28, 2008

As of November 28, 2008, there is no evidence of reoccurrence 
or metastasis of prostate cancer.  Also, as neither urinary 
tract infections nor renal dysfunction is shown, voiding 
dysfunction is the predominant manifestation.

On VA examination in December 2008, the Veteran described 
urinary urgency, but no hesitancy or weak stream.  He 
complained of dribbling, but not dysuria, hematuria, 
straining, or urine retention.  He voided about every 3 hours 
or more during the day and twice during the night.  He denied 
urinary leakage or recurrent urinary tract infections.    

As for urinary leakage, the Veteran does not wear absorbent 
materials. 

As for frequency, daytime voiding with intervals between one 
or two hours or voiding three or four times a night, is not 
shown.  

As for obstructed voiding, urinary retention requiring 
intermittent or continuous catheterization is not shown. 

As the preponderance of the evidence is against the claim for 
an initial rating higher than 10 percent from November 26, 
2008, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for an extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria. If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate, and no referral for an extraschedular rating is 
required. Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's disability levels and symptomatology 
to the Rating Schedule, the degrees of the disabilities are 
contemplated by the Rating Schedule and the assigned 
schedular ratings are, therefore, adequate, and no referral 
for any extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is denied.

An initial compensable rating for impotence associated with 
prostate cancer is denied.

An initial compensable rating for residuals of prostate 
cancer before November 26, 2008, and an initial rating higher 
than 10 percent for residuals of prostate cancer from 
November 26, 2008, is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


